Name: COMMISSION REGULATION (EC) No 1591/97 of 6 August 1997 determining the quantity available for the fourth quarter of 1997 of certain products in the milk and milk products sector covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia
 Type: Regulation
 Subject Matter: European construction;  processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 No L 215/28 fENl Official Journal of the European Communities 7 . 8 . 97 COMMISSION REGULATION (EC) No 1591/97 of 6 August 1997 determining the quantity available for the fourth quarter of 1997 of certain products in the milk and milk products sector covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia available; whereas, therefore, the quantity available for the period 1 October to 31 December 1997 should be fixed for each product, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 455/97 of 10 March 1997 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreement between the Community and the Republic of Slovenia ('), and in particular Article 4 (4) thereof, Whereas, in application of Commission Regulation (EC) No 1389/97 (2), determining the extent to which applica ­ tions for import licences for the said products lodged in July 1997 can be accepted, applications for import licences lodged for the products referred to in Regulation (EC) No 455/97 concern quantities less than those HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 October to 31 December 1997 pursuant to Regulation (EC) No 455/97 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 8 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 August 1997. For the Commission Monika WULF-MATHIES Member of the Commission ANNEX Total quantity available for the period 1 October to 31 December 1997 CN codes 0402 10 0403 10 0406 90 and products 0402 21 Yoghurts Other cheeses in tonnes 1 000 500 280 (') OJ No L 69, 11 . 3 . 1997, p. 7. 2) OJ No L 190 , 19 . 7. 1997, p . 2.